DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1, 14 have been amended, claims 7, 23, 25 have been cancelled, claims 16-17, 33-51 have been withdrawn, and claims 1-6, 8-22, 24, 26-51 are pending as amended on 02/16/22. Claims 1-6, 8-15, 18-22, 24, 26-32 are examined in this office action.
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.        This application has PRO 62/878,060 07/24/2019.

Continued Examination Under 37 CFR 1.114
7.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 02/16/22 has been entered.

 Information Disclosure Statement
8.        The information disclosure statement (IDS), filed on 11/22/21 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.


Response to Amendment
9.         Applicant's amendment filed on 02/16/22, has been fully considered and entered. 

Response to Arguments
10.         Applicant's arguments with respect to rejection of claims 14-15, 18-22, 24-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 02/16/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
11.         Applicant's arguments with respect to rejection of claims 1-6, 8-14, 18-22, 24, 26-27 under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 9921178) filed on 02/16/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. However, in view of amendment and response, a new ground(s) of rejection is made. Regarding amended recitation 
12.        Applicant's arguments with respect to rejection of claims 14-15, 18-22, 24-28, 31 under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (H. Nakayama, Hydrates of organic compounds. VII. The effect pf anions on the formation of clathrate hydrates of tetrabutylammonium salts, Bull. Chem. Soc. Jpn, 56, 1983, 877-880) filed on 02/16/22, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn.
13.      Applicant's arguments with respect to rejection of claims 14-15, 18-22, 24, 28, 30-32 under 35 U.S.C. 102(a)(1) as being anticipated by Schultheiss (US 2016/ 0177698), and claim 29 under 35 U.S.C. 103 as being unpatentable over Schultheiss in view of Zhao (B. Zhao, et al, Tracer eluting proppants for shale fracturing, URTeC:478, 2019) filed on 02/16/22, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
14.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


        Claims 1-6, 8-15, 18-22, 24, 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claims 1, 14, improperly recite the Markush group in the form of “selected from A, B, and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
            Claims 2-6, 8-13, depends from rejected claim 1, and claims 15, 18-22, 24, 26-32 depends from rejected claim 14.
             Appropriate correction is required.

Claim Rejections - 35 USC § 102
16.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.        Claims 1-6, 8-14, 18-22, 24, 26-27, 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 9921178) as evidenced from Document (https://en.wikipedia.org/wiki/Anhydrous downloaded on 3/3/2022)
Regarding claims 1-6, 8-14, 18-22, 24, 26-27, Larsen discloses an ionic compound is dissolved in an aprotic electrolyte fluid such as propylene carbonate, wherein the ionic compound being: tetrabutylammonium iodide, tetrabutylammonium chlorate, tetrabutylammonium fluoroborate, and/or tetrabutylammonium perchlorate (claim 7; read on non-aqueous metal free energetic salt). As evidenced from Document, a substance is anhydrous if it contains no water. In Larsen the ionic compound is dissolved in an aprotic electrolyte fluid such as propylene carbonate (read on anhydrous). During examination, the claims must be interpreted as broadly as their terms reasonably allow. MPEP 2111.01. 
           Regarding the detonation capability of the energetic salt upon reaction of cation with anion at instantly claimed conditions, Larsen discloses same energetic salt as instantly claimed the properties such as detonation capability of the energetic salt at instantly claimed conditions would inherently be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
           Regarding claims 31-32, Larsen discloses additives such as biofilm, e.g. extracellular matrix (read on polymer). 

Allowable Subject Matter
18.        Claims 15, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19.       The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts are: Larsen (US 9921178), Nakayama (H. Nakayama, Hydrates of organic compounds. VII. The effect pf anions on the formation of clathrate hydrates of tetrabutylammonium salts, Bull. Chem. Soc. Jpn, 56, 1983, 877-880), and Schultheiss (US 2016/ 0177698). Larsen does not disclose or suggest claim 15 fluids or claim 30 amounts of the energetic salts.  Nakayama solely discloses water of crystallization in the salts and Schultheiss does not disclose or suggest the claim 14 amended oxidizing anions originally present in claim 25. Closest prior arts do not suggest or disclose the features of claims 15, 28-30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766